ORDER
This matter having been presented to the Court pursuant to Rule l:20-10(b) following a motion for discipline by consent of WILLIAM N. GRABLER of PLAINFIELD, who was admitted to the bar of this State in 1988;
And the Committee on Attorney Advertising and respondent having signed a stipulation of discipline by consent in which it was agreed that respondent violated the following Rules of Professional Conduct, Rules of Court, and Regulations Governing the Board on Attorney Certification: RPC 7.1(a)(1), R. l:39-6(b) and RG. 402:4; RPC 7.1(a)(1), R. l:39-6(c) and RG. 402.3(a); RPC 7.4(a); RPC 7.1(a)(1), R. l:39-6(c) and RG. 402-3(b); RPC 7.4(a); and RPC 7.1(a)(2) and (3);
And the parties having agreed that respondent’s ethics violations warrant a reprimand;
And the Disciplinary Review Board having reviewed the record pursuant to Rule l:20-10(b)(3) to determine the appropriate measure of discipline for respondent’s misconduct;
And the Disciplinary Review Board having determined that a reprimand is the appropriate discipline for respondent’s ethics infractions and having granted the motion for discipline by consent;
And the Disciplinary Review Board having submitted the record of the proceedings to the Clerk of the Supreme Court for the entry of an order of discipline in accordance with Rule l:20-16(e);
And good cause appearing;
It is ORDERED that WILLIAM N. GRABLER is hereby reprimanded; and it is further
*506ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.